PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/058,474
Filing Date: 8 Aug 2018
Appellant(s): Allam et al.



__________________
Ryan Cagle
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/27/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/28/2021 from which the appeal is taken is being maintained by the examiner.
Background of fuel Combustion in Gas Turbines
	This section is offered as a technological background, and is not part of the rejection. It is offered only in order to put the rejection in perspective. Below is a typical graph of combustion of fuel, https://personal.ems.psu.edu/~radovic/HPFLAME_Exercise1.pdf.  An equivalence ratio of 1.0 (ER=1.0) implies exact amount of theoretical air, and hence oxygen, is present for complete combustion of the fuel.  Left of ER=1 there is excess air than required for complete combustion (fuel-lean burn) and to the right of ER=1 is not enough air required for complete combustion (fuel-rich burn).  As can be seen from the graph, the flame (combustion) temperature of 

    PNG
    media_image2.png
    909
    1213
    media_image2.png
    Greyscale

oxygen is always present in the exhaust gas. 
	Excess fuel in the mixture (equivalence ratio greater than 1.0, fuel-rich burn), wherein residual fuel remains unburnt and is exhausted to the atmosphere, is both undesirable and unsafe. It is economically-speaking undesirable – because it wastes unused expensive fuel. It is unsafe for the potential of causing uncontrolled fires or explosions, and environmentally undesirable - because methane, for example, is considered to be a potent green-house gas. 
With reference to CO2, limiting the amount released to the atmosphere, is one way of controlling the concentration of this green-house gas in the atmosphere.
4A. 	Frutschi in view of Senior
Appellant argues that the “examiner recognizes that Frutschi does not disclose or suggest a power production method wherein compressed carbon dioxide, oxidant, and fuel are delivered to a combustor in ratios such that the combustion exhaust stream comprises an excess of oxygen”.  The Examiner, respectfully, disagrees.  The Office Action mailed on 01/28/2021 notes that even though Frutschi does not specifically teach this limitation, in the operation of power plants which are optimized for full load operation, excess oxygen is always present at lower load operation since the fuel is reduced, (i.e., the equivalence ratio is much lower than 1.0). Senior was introduced to show the fuel air ratio as the gas turbine goes from a low load operation to the high load operation, see Figure 7.  Here, 100% fuel is designated at maximum fuel high power but still a “lean-burn combustion”, col. 10 ll. 15-20 (because at the completion of the combustion process, there is excess air but no fuel present in the combustion chamber). 
Furthermore, as discussed in the Background section above, the combustion of fuel is always lean-burn (equivalence ratio less than 1) in order to prevent the turbine blades from melting, as opposed 
Appellant further argues on page 10 that “Frutschi uses pure oxygen, the only emissions are CO2”.  The Examiner notes CO, UHC (unburnt hydrocarbon, i.e. fuel) and high and uniform temperatures are also design consideration, dictated by governmental regulations.  For these reasons, as discussed above, these considerations are forcing lean-burn (excess oxygen) designs, with no exception.

4B. 	Viteri in view of Frutschi
Appellant argues on page 15 that “[w]hile is clear that the arguments proposed by the examiner do not have any relation to what would have been a predictable result to the person of ordinary skill in the art, it is likewise evident that the overall teaching of Viteri and Frutschi would not have led the skilled person to consider raising the operating pressure of the Viteri compressor”.  The Examiner, respectfully, disagrees.  Viteri teaches recirculating CO2 (Fig. 3) into compressor 20.  Even though Viteri teaches by way of examples, the ability to retrofit open Brayton cycles, it does not limit such retrofitting to systems operating at higher combustor pressures.  Frutschi teaches elimination of CO2 by utilizing a quasi-closed, CO2 charged gas turbine where the CO2 pressure is increased by pump 1 and reduced by turbine 22 to a safe pressure level between 70-100 bar, col. 3 ll. 60-67.  Frutschi teaches these units between turbine 3 

    PNG
    media_image3.png
    549
    730
    media_image3.png
    Greyscale

and combustor 2.  Since Viteri is retrofitting the system of Fig. 1 to include a CO2 recirculation system as shown in Fig. 3, it would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to add Frutschi’s CO2 recirculating system upstream of the combustor as shown in the figure above, in order to minimize CO2 emissions, col. 1, ll. 35-37 (please note that H2O is supplied to Viteri’s compressor 20 to meet the design constraints compensating for the air which is now replaced  by oxygen).
4C. 	Obviousness Type Double Patenting
Appellant argues that “claim 1 of US 8,596,075 and claim 1 of US 10,047,671 recite a method of power generation and system for power generation, respectively, where combustion is carried out so that the combustion exhaust has a temperature of at least about 800ºC” and further argues that “[c]ombustion at a temperature of at least about 800°C certainly does not correlate to a limited temperature that would be expected in a lean burn combustion method where flame stability is a problem.  Furthermore, the claims of the noted patents expressly recite introducing fuel, O2, and CO2 into the combustor.  Since O2 is used, there is no indication in the claims that lean burn conditions would apply”.  The Examiner, 2 does not exclude introduction of air since it contains O2.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to modify both patens 8,596,075 and 10,047,671 with the teachings of Senior to facilitate stable combustion with low emissions over a wide power range as taught by Senior, col. 2 Il. 49-51.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ARUN GOYAL/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
Conferees:
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741 

                                                                                                                                                                                                       /AMANDA C ABRAHAMSON/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.